DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 were pending and were rejected in the previous non-final office action. Claims 1, 7, 9-10, 16, and 18-19 have been amended. Claims 1-20 were examined and are allowed in this office action.  

Response to Arguments
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-20 (pgs. 10-13 of remarks filed 9/30/2021) have been fully considered and they are persuasive. 
Applicant’s amendments have overcome the prior art of record and are allowable over the identified prior art for the reasons further discussed below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
(Prior Art – 35 USC § 103) Claims 1-20 have overcome all outstanding rejections and are novel and non-obvious over the prior art. Regarding independent claims 1, 10, and 19 in particular: 
US 20200117156 A1 to Guan (previously cited) teaches a system/process for hotel management (Guan: Fig. 1 and ¶ 0027; ¶ 0081 and Fig. 6) for obtaining, by a server, user reservation information identifying the user such as an ID, passport, and image of the user’s face (Guan: ¶ 0047-0048) and then receiving an authorization key by an authorization module from a user attempting to check-in that includes the user’s face image information (Guan: ¶ 0048-0052); uploading, by the server, the identity information identifying the user and the face image information obtained at check-in by the system to an authentication server (Guan: ¶ 0047-0053); determining whether a first authorization key and reservation information/identity verification information are a match (Guan: ¶ 0053-0054); wherein the verification result is generated by the electronic identity authentication server based on comparison of face image information of the first reservation person with the face image information of the check-in person (Guan: ¶ 0053); and generating, by the server (Guan: ¶ 0055) in response to the verification result indicating that the first reservation person is the same as the check-in person (Guan: ¶ 0055), token information for opening the target room (Guan: ¶ 0055). Guan further teaches that the user may request to open the door using token information (Guan: at least ¶ 0057, ¶ 0084, ¶ 0088), the environmental control module (Guan: Figs. 3-4) receives a door-opening request from the user, such as through the control panel of the environmental control module (Guan: ¶ 0057, ¶ 0084, ¶ 0088; also see ¶ 0059/¶ 0061), wherein the user enters a second authorization key to unlock the room which is authenticated against reservation records for the user including information identifying the room number (Guan: ¶ 0055, ¶ 0057, ¶ 0084; ¶ 0090; ¶ 0048, ¶ 0055). Guan also teaches unlocking the user’s room in response to the key information (Guan: ¶ 0057, ¶ 0084, ¶ 0088-0089, ¶ 0115 showing in response to verifying the authentication key which as per above includes user identity information, unlocking the user’s room). 
WO 2020106391 A1 to Amuduri (previously cited, and the most relevant foreign reference) teaches transmitting, by a server, token information to a target door lock device, i.e. access control (Amuduri: ¶ 0042; also see ¶ 0036), wherein the target door lock device is a door lock that controls access to a hotel room, i.e. locks the target room (Amuduri: ¶ 0038; also see ¶ 0048-0050). 
US 20100201536 A1 to Robertson (previously cited) teaches a door opening request which includes an IP address of a lock control unit, i.e. target door locking device, used for unlocking a lock for the user’s specific hotel room (Robertson: ¶ 0029 showing IP address of lock control unit included in unlock request; also see ¶ 0034 indicating the unlock request includes hotel ID, room number, location information, user name, reservation number, etc. and ¶ 0035 once request is received, appropriate lock is identified and unlocked).
US 20180018594 A1 to Choi (newly cited) teaches a door-lock key issuing server transmits a key to a user’s mobile device (Choi: ¶ 0020-0032), such that the user is able to unlock the door corresponding to their reservation, wherein the user transmits the electronic key from their mobile device to the lock over Bluetooth (or other wireless means) and unlocks the door (Choi: ¶ 0033-0038).
US 20160300413 A1 to Robertson (newly cited) teaches that a user confirms their reservation ID and receives an authorization key that allows their wireless device to unlock a lock of a door corresponding to their reservation, but does not describe any of the particulars of the interactions between the door lock device itself and the server for performing the authorization in response to receiving the door unlocking request comprising the key and identification information of the target door lock device (Robertson: ¶ 0060-0065). 
Relevant non-patent literature identified by the examiner is NPL Reference “U” (see current PTO-892, newly cited) which teaches providing a key access code to a user’s Bluetooth enabled cell phone by downloading a software program on the user’s phone at check-in, wherein the key access code information includes the key code, room number, and length of time the key is usable. When the phone enabled with the room key comes into proximity with the correct room door equipped with a Bluetooth module, hand-shaking between the two Bluetooth devices would occur, the door would retrieve the room key, and room number from the phone. If the room key and number match, the door could be automatically unlocked, and potentially even opened. As the user walks away from the door, the device moves away from the door, the door could recognize this loss of connection and automatically lock. While in the room the user has the ability to turn off this functionality on the door unit, so they can walk around in the room with their phone and not lock/unlock the door (Pg. 1). 
Other relevant references include US 20130172068 A1 to Zhou (previously cited) which teaches that unlocking a room using a digital room key that is displayed as a barcode on a user’s device (Zhou: ¶ 0082), and US 20150363989 A1 to Scalisi (previously cited) which teaches wherein the generation of token information for unlocking a room includes using timestamp and a valid time period in which a token is valid to be used as a key to enter the rental property and an authentication procedure checking whether provided token information is valid to access the property (Scalisi: ¶ 0127-0128; also see ¶ 0024, ¶ 0060-0064, ¶ 0123, and ¶ 0149). 
However, no combination of the references discussed above would have rendered obvious, when considered in the context of the claim as a whole, the claimed limitations for receiving, by the server from the target door lock device, a door-opening request comprising identification information identifying the target door lock device and the token information; verifying by the server, whether the token information is valid; in response to verifying that the token information is valid, querying, by the server according to the identification identifying the target door lock device, for order information corresponding to the target door lock device; and then obtaining, by the server through the querying, identity information identifying a second reservation person in the order information corresponding to the target door lock device; matching, by the server, the identity information identifying the second reservation person in the order information corresponding to the target door lock device with the identity information identifying the first reservation person; and delivering, by the server, in response to the identity information identifying the second reservation person matching with the identity information identifying the first reservation person, a door-opening instruction to the target door lock device to open the target room. In particular, the references above discuss use of an electronic key/token to unlock a door, but none of the reference disclose or otherwise teach the particular combination of features recited by the claimed invention occurring upon and following the server receiving a door-opening request from the target door lock device. As such, the references above separately teach some of the individual features of the instant invention above, the examiner is not aware of any combination of the above prior art or any other prior art that would render all of the limitations of independent claims 1, 10, and 19, considered as a whole and in their particular configuration as recited, obvious. 
Therefore, independent claims 1, 10, and 19, and their respective dependent claims 2-9, 11-18, and 20 are novel and non-obvious over the prior art and are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                     

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628